 TEAMSTERS LOCAL 203 (UNION INTERIORS)315InternationalBrotherhoodof Painters and AlliedTrades, AFL-CIO, Local203 andUnion Interi-ors, Inc. Case 17-CP-293April 30, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn November 13, 1989, Administrative LawJudge Nancy M. Sherman issued the attached deci-sion.The Charging Party filed exceptions,' and theRespondent filed an answering brief.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions3and to adopt the recommendedOrder.The complaint alleged that the Respondent'sApril 16-23, 1987 picketing at the Holiday Inn job-siteviolated Section 8(b)(7)(C) of the Act. Thetheory of the General Counsel was that underJohnDeklewa & Sons,282 NLRB 1375 (1987), the 8(f)picketing involved here was unlawful from its in-ception. In light of the Board's recent decision inLaborersLocal 1184 (NVE Constructors), 296NLRB 1325, (1989), the judge rejected the GeneralCounsel's theory and found that this 6-day periodof picketing did not exceed a "reasonable period oftime" within the meaning of Section 8(b)(7)(C).The Charging Party excepts, asserting that theRespondent engaged in recognitional picketing atother locations involving Union Interiors, Inc. andOzark interiors, Inc. at various times since 1985and after April 23, 1987, and that these eventsshow that, 'at least by April 23, 1987, the Respond-ent's picketing had exceeded a reasonable length oftime without having filed an election petition. Wefind this exception to be without merit. The Gener-1The ChargingPartyhas requested oral argument The request isdenied as the record,exceptions,and briefs adequately present the issuesand the positions of the parties2The Respondent also requested that the Charging Party's exceptionsbe "dismissed or disregarded."Although theCharging Party's exceptionswith attachments do not strictlycomply withthe requirements of Sec.102.46(b)(1) of theBoard'sRules and Regulations,we find that the ex-ceptions are not so deficient as to warrant disregarding them.2 InJim Alderson,et al, v.Union Interiors,Inc., et at,No.88-3330-CV-S-4 (W.D. Mo.,Dec 15,1989),a case involving parties differentfrom those here, but reliedon bythe Charging Party, the court foundthat Union Interiors,Inc. and Ozark Interiors,Inc. were not alter egos ora single employer.With respect to the judge's alter ego/single employerfindings in the,instant case,however, we note thattheywere based onthe parties'stipulation for purposes of this case only, that Union Interiors,Inc. and Ozark Interiors,Inc.were a single employer and alter egos. Wealso note that the disposition of the issue of single employer/alter egostatus is not determinative of the result in this case.alCounsel, not the Charging Party, determines thetheory of the case. See, e.g.,CastawaysHotel &Casino,284NLRB 612, 614 fn. 5 (1987). TheCharging Party's analysis of the picketing ad-vanced for the first time at this stage of the pro-ceeding substantially differs from the theory of thecase relied on by the General Counsel and litigatedby the parties. Furthermore, due to the divergencein proof under the two theories and the failure toplead or litigate the Charging Party's theory, weconclude that it was not fully and fairly litigated.4ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.4 By letter dated February 3, 1990, the Charging Party also requestedthat its exceptions be considered in light of the Board's recent decisionissued inCleveland Building Trades Council (Aetos Construction), 297NLRB No. 47 (Dec. 6, 1989). The Charging Party's reliance on that caseismisplaced in view of the judge's finding, with which we agree, that theGeneral Counsel has not established that there were no unit employeeson the Holiday Inn jobsite.Member Devaney agrees with the judge's reliance onJ & R Tile,291NLRB 1034 (1988), for the propositions for- which it is cited by thejudge, but finds it unnecessary to pass on the result in that case.Naomi L. Stuart, Esq.,for the General Counsel.JosephW. Moreland, Esq.,of Kansas City, Kansas, forRespondentStevenE.Marsh, Esq.,of Springfield,Missouri, for theCharging Party.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge. Thiscasewas heard before me in Springfield, Missouri, onApril 6, 1989, pursuant to a charge filed on April 22,1987, by Union Interiors, Inc. (UI) against InternationalBrotherhood of Painters and Allied Trades, AFL, CIO,Local 203 (the Painters) and a complaint issued on April25, 1988, and amended on March 30, 1989. The com-plaint in its final form alleges that in April 1987 thePaintersviolatedSection 8(b)(7)(C) of the NationalLabor Relations Act by picketing to force or requireOzark Interiors, Inc. (Ozark) to recognize and bargainwith the Painters as the representative of certain ofOzark's employees, and to force or require Ozark's em-ployees to accept or select the Painters as their collec-tive-bargaining representative,without the filing of avalid representation petition under Section 9(c) within areasonable time from the commencement of the picket-ing.On the entire record, including my observation of thewitnesses, and after due consideration of the briefs filedby counsel for the General Counsel (the General Coun-sel) and the Painters, I make the following298 NLRB No. 45 316DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.JURISDICTIONThe Painters is a labor organization with the meaningof Section 2(5) of the Act.Ozark, a Missouri corporation with an office and placeof business in Springfield,Missouri, is engaged in theconstruction industry as an interior contractor, specializ-ing in the installation of metal stud, drywall, and acousti-cal ceilings. In 1986, Ozark's gross volume of businessexceeded $3 million.During 1986, Ozark purchasedmetal studs valued in excess of $100,000 directly from asupplier in North Carolina. These studs were manufac-tured in Texas and were shipped by common carrier toOzark's jobsites in the Springfield, Missouri area. Ozark'ssubcontract with the general contractor on the HolidayInn jobsite,where the allegedly unlawful picketing oc-curred, was approximately $800,000.I fmd that Ozark is engaged in commerce within themeaning of the Act, and that assertion of jurisdiction inthis case will effectuate the policies of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICEA. BackgroundDavid P. Moulin is Ozark's president, and also hassome kind of function with UI. In mid-December 1984,he telephoned James W. Alderson, the Painters' businessmanager. Moulin gave his name and asked whether oneof "his" employees, Donald Dilley, could perform adrywall job at the Solid States Circuitry project on apieceworkbasis,rather than as an employee. Aldersonreplied that according to the Painters' bylaws and its ex-istingmultiemployer contract, to perform such workDilley would have to sign the contract, become a con-tractor, hire at least one journeyman, put up a bond,show proof of insurance, and meet other requirements.Moulin said that he did not think Dilley would be ableto become a contractor under those terms. This conver-sation was Alderson's first contact with Moulin, and Al-derson had previously had no contacts with UI. In De-cember 1984, Dilley, a member of the Painters, was onUI's payroll.A day or two later, Moulin telephoned Alderson, saidthatMoulin had employees working on the Solid Statesjob, and asked for a contract to sign for UI. Aldersonsigned a copy of the Painters' standard bargaining agree-ment, and sent it to Moulin. On an undisclosed datethereafter, Alderson went out to that job and told Dilley(who to Alderson seemed to be the foreman or person incharge) that "they" had not yet signed the contract, andthat "if we didn't get it pretty shortly, that we weregoing to have to pull those guys off the job." Referringto a similar previous situation on the Cox South Hospitalproject,Dilley remarked that "it seemed like everytimehe went to work for a contractor he had problems."When Alderson telephoned Moulin to find out what hadhappened to the contract, Moulin said that he would getLarry Fry to sign the contract, that it was Fry who tookcare of that end of the business. Eventually, the contractwas returned to Alderson. It was signed by "Union Inte-riors, Inc. by Larry F. Fry, President," and was datedJanuary 24, 1985. The contract included the followingprovisions:ARTICLE 1. The Employer recognizes and ac-knowledges that [the Painters] is the exclusive rep-resentative of all employees, wherever such em-ployees may be employed, covered by this agree-ment for the purpose of collective bargaining asprovided by the National Labor Relations Act.ARTICLE 7. This agreement shall apply to allpresent and subsequently acquired operations of theEmployer and to all accretions to the bargainingunit including but not limited to newly establishedor acquired operations.Alderson testified on direct examination that when hesent the standard contract to Moulin, the Solid State job-sitewas the only jobsite where UI was working, and thatUI's entire work force at that job in the Painters' craftconsisted of Dilley and Ronnie Mauro, both of whomwere members of the Painters and had signed checkoffauthorizations on their applications for union member-ship.On cross-examination, Alderson testified that theSolid State jobsite was the first UI site he was aware of,that UI could have been working on other jobsites, thathe did not fmd out about Ozark's existence until after UIhad signed a Painters contract, and that he did not knowhow many jobsites (if any) Ozark was working on at thattime.The record fails to show the ordinary size of thePainters' craftwork force for either firm. Ozark Presi-dent Moulin testified for the General Counsel, but wasnot asked about any of the matters discussed in this para-graph. Nor was any evidence as to such matters put inby UI, which filed the charge here and was representedby counsel at the hearing. Before Fry signed the contractthat Alderson had sent to Moulin, Fry, Moulin, Dilley,and Mauro had all worked on the Cox project, an all-union job, where the Painters had had problems getting acontract signed with an out-of-town contractor.' Coun-sel for the Painters stated on the record, "Obviously, wedidn't know at the time we entered into the collectivebargaining agreement, that it was a two person bargain-ing unit, with two union members in it."Early during the bargaining relationship between thePainters and UI, Alderson began to suspect-becauseboth firms had the same superintendent and all tools andequipment on UI jobs bore Ozark's name-that UI andOzark were not completely separate and autonomous en-tities.Moreover, when Alderson remarked at a meetingof business representatives from the various constructiontrades that he had signed a contract with a brand newcompany, UI, he was told no, that UI was the samecompany as Ozark. About the early spring of 1985, thePainters sent a questionnaire to UI about its relationshipwith Ozark. On the basis of UI's refusal ' to respond to'The Painters' bargaining agreement with UI included an undertakingto honor checkoff authorizations In January 1986, UI remitted to thePainters about $13 in dues from Dilley and Mauro for December 1984,the month before UI's execution of the bargaining agreement. The recordfails to show when, if ever, these sums were deducted from the employ-ees'wages. TEAMSTERSLOCAL 203 (UNION INTERIORS)317this letter, the Painters filed an 8(a)(5) charge against UIon August 29, 1985. The Regional Office disagreed withAlderson that UI and Ozark were a joint employer, asingleemployer,or alter egos;and advised the Paintersthat the charge would be dismissed if it were not with-drawn. The Painters withdrew the charge on October16, 1985; but by letter dated November 13, 1985, toOzark President Moulin, UI President Fry, and DonaldW. Jones (the attorney representing both firms), Alder-son allegedthatUI and Ozark were alter egos of eachother, that bothcompanieswere one and thesame, andthat the bargainingagreementcovered employees ofboth firms.The bargainingagreementexecuted by UI requires theemployer to make contributionsinto a trainingfund andinto a health and welfare fund, based on the number ofhoursworked under the bargaining agreement. ThePaintersisobligated to furnish the employer with theaudit,which is required by the "Trust Agreement."Also, "in event of any disputeconcerningpayment ofwages,theEmployeragrees tofurnish evidence ofproper payment." In the summer of 1985, because UI re-fused to permit the Painters to audit UI's books, thePainterspicketedthe BassPro Shops jobsite. UI eventu-ally agreed to submit to the audit. The audit, conductedin lateAugust or early September 1985, showed thatUI's', only expenses were wages and some union fringebenefits.When the Painters' certified public accountantasked Ozark President Moulin why, he said that Ozarkonly "subbed" labor to UI. Alderson, who had obtainedas to bothcompaniesthe corporate papers filed with theState of Missouri, asked to see Ozark's books, but Moulinrefused.Alderson said that he believed he could provethatOzark and UI were one and the same company.Moulin said that Alderson could probably do that, but ifhe did, Moulin would simply go out of business and heand Fry would come back into the business and start allover, "just like we did before."Between about November 1985 and the summer of1986, all the work within the Painters' craft which wassuccessfully bid by Ozark was performed, with unionemployees, by UI, which never bid work itself nor ac-cepted work or money from any source except Ozark.In the summer of 1986, Ozark subcontracted some ofits drywall work on the, St. John's Hospital project to J& S Drywall, which had an agreement with thePaintersbut had repudiated it; Alderson testified that he believedthis conduct by J & S rendered its use by Ozark a viola-tion of the subcontracting clause in the Painters' contractwith UI.2 Aboutthe same time,UI and/or Ozark wereengagingin the perceived contractual violation of failingto post bonds or take outinsurance.3 In consequence ofsuch conduct by J & S, UI and/or Ozark, the Painterspicketed at the St. John's Hospital project about August2 This contract forbids the subcontracting of work to anyone who isnot "a party to a collective bargaining agreement" with the Painters orits affiliates9 the bargaining agreement provides, "[A]ll Employers shall carryWorkman's Compensation, Public Liability and Property Damage AllEmployers agree to maintain a bond to cover all deductions and contri-butions due the Union and any Trust Funds."13, 1986. The foregoing problems with Ozark and UI atthat site were resolved to Alderson's satisfaction.The agreement executed by UI in January 1985 pro-vided that it would expire at the end of March 1987 if,60 days prior to that date, either party gave notice of anintent to change or modify the agreement. Such noticewas given to the Painters by UI in a letter signed by Fryand dated January 10, 1987, and to UI by the Painters ina letter dated January 20, 1987.4B. The Commencementof 1987Negotiations for aMultiemployer AgreementOn February 24, the Painters met with a three-manbargaining committee representing a group oflocal firmswhich had been dealingwith thePainters on a multiem-ployer basis.At that meeting,the parties exchanged bar-gaining proposals.The multiemployer group includedMelvin Painting Company,whose vice president (SamMelvin)was on the bargaining committee,but did not in-clude UI or Ozark.C. The Painters' Complaints to General ContractorDewitt about Nonunion Labor at the HolidayInn ProjectInMarch 1987, construction work was being per-formed for John Q. Hammons Industries at the HolidayInn jobsite, with Dewitt and Associates as the generalcontractor.Nothing in their contract required Dewitt touse union labor at the jobsite, and Dewitt had no bar-gaining agreement with the Painters. Dewitt subcontract-ed some of the work on that job to Ozark. Nothing inthe Dewitt-Ozark contract required Ozark to use unionlabor or limited Ozark's right to subcontract the work.Ozark subcontracted much, and perhaps all of the workto other firms. Among these firms were J & S Drywall,whose work included the taping of sheet rock, and UI.The record fails to show whether Ozark as such had anyemployees on the job. Dewitt had no contract with UIor J & S Drywall.On March 19, 1987, several days before the Painters'second bargaining session with respect to the multiem-ployer group, a painter on the Holiday Inn job tele-phoned Alderson that two tapers whom nobody recog-nized had started work on the: job, and that Aldersonshould probably come out and check into the matter. Alittle after 2:30 p.m., Alderson came out to the HolidayInn jobsite and saw two tapers whom he did not recog-nize.When he asked them whom they were working for,they said that they were working for UI. He asked ifthey were members of the Painters. When they said no,he advised them to go to the union office and secure anapplication. They said that they would.5A few minutes later, Alderson overheard one of thesetapers tell the other that they needed to talk about "thiscraft"with Jerry Durham, the proprietor of J & SDrywall. Alderson asked the tapers what Durham had to'All dates hereafter are 1987 unless otherwise stated.s ThePainters'contract with UI includes a union-shop clause with an8-day grace period However, as previously noted, the contract was toexpire at the end of March. 318DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDdo with it. They replied that Durham had sent them outon the job, and had told them what to do and how toget started. Alderson said, "In other words, you're reallyworking for Jerry Durham." One of the tapers replied,"Hey, we just tell what we're told to tell."At this point, Alderson went to the office of John L.Bullard,Dewitt's construction superintendent on theHoliday Inn job. Alderson said that "we" had a "prob-lem" on the job. Bullard asked what it was. Alderson.said that two nonunion tapers were on the job. Bullardsaid that he did not understand; that Gary Thorpe (thesuperintendent for Ozark and UI) had told him 20 or 30minutesago that Thorpe had got a couple of his tapersstarted; that Bullard had had no idea that "they were rat-ting the job out" (that is, contracting it out to a non-union firm); and that if he had known this when Thorpewas there, Bullard would have expressed strong resent-ment.Alderson said that he had thought he had thisproblem resolved with Dewitt Vice President Ted A.Smith, when Alderson had put a picket on the St. John'sHospital job and then left town (see supra sec. II,A).At Alderson's request and in his presence, Bullard tele-phoned Smith. Bullard told Smith that Alderson was"really ticked off" at having found two nonunion taperson the project; that Alderson thought he had an agree-ment with Smith that this kind of work would be done"right" (that is, by union labor), and that Bullard hadthought the two tapers on the project were UI peopleand nobody had given him any warning that the workwas to be "subbed out." Smith told Bullard that Smithwould try to see what he could do about making thiswork union work, but that the final decision was up thesubcontractor.6 Bullard asked Smith whether he wantedto tell Alderson this himself, or whether he wanted Bul-lard to tell him this. Inferentially, Smith told Bullard totalk to Alderson. Bullard hung up and told Alderson, in-accurately, that Smith said to tell Alderson that "hewould get the guys off the job, get the thing straightenedout.7Then,Alderson returned to the jobsite. SomePainters members who were working for subcontractorson the job asked what was going on, and whether theyshould leave the jobsite. Alderson said, "No, I thinkwe've got them straightened out."On the following day, March 20, the Painters (throughAlderson) filed a chargeagainst"Union Interiors, Inc.and itsalter egoOzark Interiors, Inc." The charge al-leged a violation of Section 8(a)(5) by a refusal to applythe terms of the bargaining agreement to Ozark employ-ees.86This finding is based on the testimony of Smith,whose memory I be-lieve to be superior to Bullard's. Bullard testified that Smith said hewould "check into it " Alderson was unable to hear Smith's side of thistelephone conversation.7My findings in the last three sentences are based on Alderson's testi-mony.For demeanor reasons, I do not accept Smith's denial that he gaveany message to Bullard for Alderson.I attribute Project SuperintendentBullard'smisrepresentation to Alderson about Smith's statements to adesire to forestall the Painters from disrupting the project.8 A fewdays later,the Painters filed a charge against J & S Drywall(see infra sec. II,E).However,Ifind nothing in any of the Painters'charges, or elsewhere in the record,to support the assertion in the Paint-ers' brief at 4 that J & S was alleged to occupy alter ego, joint-employer,or single-employer status with respectto iA and/or Ozark.D. Events on the First Working Day Following theEstablishment of a Reserved Gate on the HolidayInn ProjectThe Holiday Inn jobsite has two entrances (the northgate and the south gate), which are on thesamefrontageroad but are about 150 feet apart. Between Smith'sFriday,March 20, conversation with Alderson and thebeginning of the workday on Monday, March 23, Smitharranged for the posting of a sign on the south gate re-serving it for the use of Ozark and J & S Drywall.On the morning of Monday, March 28, when drivingby the Holiday Inn job on the way to work, Aldersonnoticed a crowd of men in front of the project, and wentover to see what was going on. After observing that aseparate gate had been reserved for Ozark and J & SDrywall, Alderson noticed Smith standing in the door-way to the job trailer. Approaching Smith, Alderson saidthat he thoughttheyhad had an agreement about how towork out their problems, and "is this how you're goingto help me out, by establishing two gates" and letting"these non-union people go ahead with the job?" Smithsaid that he had telephoned Ozark about who was doingits taping work, but that he could make no promises orguaranteesand did not feel that he had. Alderson saidthat Smith had told him during the March 20 conversa-tion that the nonunion tapers would be off the job andwould not be back. Smith denied telling Alderson that.Alderson said that Bullard had told him that. Smith said,"[W]ell, then, you've got a problem with Bullard." Al-derson accused Smith of lying and being dishonest.As Alderson was about to leave the job, he saw thepainting foreman forMelvin PaintingCompany, amember of the multiemployer group which was thendealing with the Painters, pull up, on the apron of thedriveway approach. Alderson walked over to the truck,whereupon the foreman asked what was going on. Al-derson said, "Looks like the rats are going to go aheadand do the taping." The foreman said, "Then we prob-ably shouldn't go in and work." Alderson said that hecould not tell the foreman that, that whether to workwas up to him, but that Alderson would not work inthere with "them." The foreman'said that Sam Melvin,who is Melvin Painting's vice president and was amember of the multiemployer group's bargaining com-mittee, had said that if there were any problems at theHoliday Inn jobsite that morning to come on back to theshop and go to another job. The foreman said, "That'swhat we're going to do."9 Melvin Painting's painters hadbeen scheduled to work that day and the 2 followingdays, but they did not do so.By telephone later that morning, March 23, SamMelvin asked Alderson what was going on. When Alder-son told him, Melvin asked Alderson to meet with SamMelvin and Jones (attorney for Ozark and UI) to try to9My findings as to the content of this conversation are based on Al-derson's undenied and uncorroborated testimony. For demeanor reasons,I am inclined to credit the testimony of Smith, who saw but could nothear this conversation,that several painters were in the truck,rather thanAlderson's testimony that the truck was occupied only by the foremanHowever, this matter is irrelevant to the issues before me. TEAMSTERSLOCAL 203 (UNION INTERIORS)319get something worked out. Alderson said that he wouldmeet with Sam Melvin, but not with Jones.That same day, and before 12:20 p.m., Alderson pre-pared picketsignsfor the Holiday Inn job. At 12:20 p.m,Sam Melvin and his father, Walter Melvin, walked intoAlderson's office and presented him, with a summons toappear before Judge Applequist in the Circuit Court ofGreene County, Missouri, at 1 p.m. that same day. TheMelvins said that they were seeking a temporary re-straining order and suing the Painters for damages. Al-derson immediately telephoned the Painters' attorney,DouglasW. (Mike) Greene III, who said that it wasphysically impossible for him to get to the courtroom intime for the hearing. Then, in order to avoid the issuanceof a restraining order against picketing in connectionwith the Painters' disputes with Ozark, UI, and J & SDrywall, Alderson prepared a "Notice to Employees ofMelvin Painting Co." which was dated March 23 andstated, inter alia:On Friday, March 20, 1987 Unfair Labor Prac-tice charges were filed with the National Labor Re-lationsBoard Regional Director in Kansas City,Kansas against two signatory employers for refusalto recognize this labor organization as the exclusive[bargaining] representative of all their employeeswithin the [bargaining] unit as provided by the Na-tional Labor Relations Act.At 12:20 this afternoonMelvin Painting Co.served notice that it was seeking a Temporary Re-strainingOrder from the Greene County CircuitCourt at 1:00 to prevent this local from picketingthe unfair contractors and to force you to continueworking on the Holiday Inn project on North Glen-stone.Of course it was impossible to secure legal repre-sentation or prepare for the hearing on such shortnotice.Iwill not picket the job for the remainder of thismonth. Hopefully, this will prevent Melvin from se-curing the Restraining Order.You are directed to report to work as usual forMelvin Ptg. Co.Note: The unfair contractors mentioned aboveareOzark Interiors/Union Interiorsand JerryDurham Drywall.On the basis of this commitment, the request for a tem-porary restraining order was denied by Judge Apple-quist,whose docket sheet states that he would reserve,for future proceedings, making a decision if the sameissue arose again. Alderson testified that this commitmentcaused the Painters to refrain from picketing for the restof that month, March 1987.E. Events Between Melvin Painting's Lawsuit and theCommencement of Picketing at the HolidayInn ProjectOn March 25, 1987, the Painters filed a charge againstJ & S dated March 23, 1987, alleging that since aboutNovember 7, 1986, it had violated Section 8(a)(5) and (1)of the Act by refusing to recognize the Painters and bybargaining directly with employees (see supra at fn, 8).Meanwhile, on March 24 and 27, Alderson again metwith the bargaining committee for the employer associa-tion.A tentative agreement was reached on March 27, tobe effective on April 1.Inferentially aboutMarch 30, Alderson received acourtesy copy of a letter to the Regional Office, regard-ing the charge the Painters had filed against Ozark andUI on March 20, 1987. This letter, which is dated March27 and is signed by Attorney Jones on behalf of bothcompanies, stated, in part:Union Interiors, Inc., which had a collective bar-gaining agreement with the [Painters], notified the[Painters] on January 10, 1987, that it was desiringto modify or terminate the contract as of its expira-tion date, and the [Painters] has not requested anybargaining from the company. By a copy of thisletter to the [Painters], this is to notify the [Painters]that I will be representing Union Interiors in con-nection with any bargaining with that company,and that my client is proposing to discontinue allfringe benefits as of the expiration of the agreement,or as of 15 days from the date of this letter, which-ever is later, unless some other agreement isreached between now, and that date.On April 2 and 3, 1987, a Board agent who was inves-tigating the Painters' charge against Ozark and UI camedown to take affidavits from Alderson and his witnesses.Alderson told the agent that the Painters planned topicket Ozark and UI. The Board agent told Alderson tobe very careful about putting up pickets because of theBoard's decision, on February 20, 1987, inJohn Deklewa& Sons,282 NLRB 1375 (1987), enfd. 843 F.2d 770 (3dCir. 1988), cert. denied 488 U.S. 889 (1988). The Boardagent said that "basically, you weren't allowed to picketthose contractors to renew that relationship [based ' on aprehire agreement protected by Section 8(f)] or forcerecognition." In addition, the agent gave Alderson acopy of a memorandum from then General CounselRosemary N. Collyer to "All Regional Directors, Offi-cers in Charge, and Resident Officers," on the subject of"Guideline Memorandum Concerning John Deklewa andSons." The memorandum stated, in part:... there is no presumption of majority status afterthe expiration of a Section 8(f) contract. Thus,absent proof of majority status, either party can re-pudiate the relationship- at that time. Further, theBoard held . . . that the union cannot picket orstrike to reestablish the relationship. The Board'sproscription on picketing presumably refers to Sec-tion 8(b)(7).77 Thus, theBoardhas implicitly rejected the possibleargumentthat the picketing is lawful because it is not forinitialrecognition.Whitaker Paper Co.,49 NLRB 731 [(1964)];Frank Wheatley Pump,150 NLRB 565 [(1964)].Section8(b)(7) does not however forbidstrikes, and inCurtis Bros.,362 U.S. 174 [(1964)],the SupremeCourt held thatpressure to securemajority recognitionisnot un-lawful underSection 8(b)(1)(A). 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAbout April 15, Alderson called the Board agent toascertain the status of the Painters'March 20 chargeagainst Ozark and UI. The Board agent said that he feltas if the Painters had "plenty of evidence" to prove thatthe two firms werealter egos,but that this was only hisown opinion and just about every case that was comingup afterDeklewahad to go to the Division of Advice.The Board agent did not tell Alderson that the Regionwas issuinga complaint in that case. Alderson admittedlyknew that the Board agent did not make the final deci-sion in the case, and that it was submitted to otherpeople in the Regional hierarchy. Alderson testified thatafter this April 15 conversation, "I decided to go aheadand put up my own picket."F. The Allegedly Unlawful PicketingBy March 1987, the exterior walls on the Holiday Innproject were up; UI had begun to install metal studs andsheet rock; plumbers, electricians, andmasonswereworking on the job; and a number of different contrac-tors and subcontractors were working on the jobsite. Aspreviously noted, about March 23 Dewitt had posted thesouth gate of the project for the use of Ozark and J & SDrywall. In the morning or early afternoon of April 16,the Painters began to picket at that gate with a sign,which read:Union Interiors, Inc. and its alter ego Ozark Interi-ors, Inc. has committed unfair labor practices andviolations of Federal Law Painters Local 203 Paint-ers Local 203 on strike against Union Interiors, Inc.d/b/a Ozark Interiors, Inc.At or about 4 p.m. that day, and after being advised thatthe picket sign referred to UI, Dewitt added UI's nameto the south gate designation.After the end of the workday, on April 16, Dewitttransferred the Ozark-UI-J & S posting to the northgate.10 The Painters was not notified of this change. Ator about 7:30 a.m. on Friday, April 17, the Painters setup a picket in front of each of the two gates. One of thepicket signs named Ozark and UI, and the other named J& S Drywall." l Upon seeing the picketsigns,a majorityof the people on the job walked off the job. Dewitt VicePresident Smith asked Alderson why both gates werebeing picketed when "we had one designated for him."Alderson said that some Ozark and J & S people hadused the south' (neutral)gate.Smith asked whether Al-derson would "recognize the neutralgate" if Smith re-quired these people to leave the jobsite and returnthrough the north gate. Alderson agreed. After Smithhad finished performing this undertaking about 9:30 a.m.,Alderson took the pickets off the neutralgate.Thereaf-ter, some of the people who had walked off the job re-turned to the job; the rest of them had "just disap-10 This was done because most of the workers were to use a neutralgate, the road to the south gate had been paved,and Dewitt wanted torestrict traffic on the northgate road, which was gravel and had beensprayed with a primer coat late on April 16.11My finding that one sign named J & S is based on the testimony ofAlderson,whose memory as to this matter impressed me as superior toSmith's Smith testified that both signs named Ozark and UIpeared." Smith testified without objection or limitationthat about 10:30 a.m., a Dewitt foreman told him that allthe carpenters employed by Dewitt and UI had left thejob.On the next scheduled workday-Monday, April 20-the Painters picketed the posted gate withone signnaming Ozark and UI, and anothernamingJ & S. Allthe employees on the job went to work, except for UI'scarpenters.When Smith asked UI Carpenter ForemanBob Gardner why the UI carpenters were not going towork, he replied that they no longer wanted to work forUI and were not going to go in across a picket line.After unsuccessfully trying to induce Gardner to try topersuade the UI carpenters to work, Smith called UIPresident Fry, and told him that he had to get somepeople out there, that Smith had to get this projectgoing. Fry said that if he could not get Gardner and hispeople to work Fry probably did not have any carpen-ters that he could put on the job. Then, Smith tele-phoned Ozark President Moulin and said that if he didnot put some carpenters on the job Smith was going tohave to take his contract away. When Moulin said thathe had no carpenters whom he could put on the job,Smith told him that Ozark's contract for, the sheet rockand metal stud work (the work that UI's carpenters hadbeen performing) was canceled. Smith then asked Gard-ner and his crew to come to work on the Holiday Innjob for SDS Builders, a unionized Dewitt subcontractor.Some of them accepted this arrangement, and some ofthem did not.On April 21, 1987, Jones, as attorney for UI, submittedto the Painters a contract proposal, which provided that"the relationship which existed under a prehire agree-ment between [UI and the Painters] which expiredMarch 31, 1987, is hereby renewed and extended... .This agreement shall not extend to or cover any employ-eeswho are employed as ceiling men, metal stud men[or]drywall men . . . it being agreed that the ceilingmen and metalstud men and drywall workers fall withinthe jurisdiction of the Carpenters' Union. Likewise ex-cluded from this agreement are any employees who areemployed by any corporation other than',? UI. UI's pro-posal further stated:4. It is hereby agreed that every place where theattached agreement refers to the "Employer," shallrefer to, for purposes of this agreement betweenthese Parties,Union Interiors, Inc., and no othercorporation or entity.5. It is agreed that all disputes and controversiesbetween these parties have been forever settled andset at rest, and that there will be no claim or pro-ceeding instituted or proceeded with by the [Paint-ers]againsttheEmployer or by the Employeragainst the [Painters], and that each party willpromptly dismiss with prejudice any claim, charge,or lawsuit which has been instituted against theother. It is further agreed that the [Painters] willdismiss any claims wherein it has alleged that anyother organization, corporation or entity is an alterego of the present Employer. TEAMSTERSLOCAL203 (UNION INTERIORS)321Later thatsameday, a conference was held at Jones'office.Presentwere Jones, UI President Fry, OzarkPresident Moulin, PaintersBusinessAgent Alderson, andPainters Attorney Greene. After Jones had presented hiswritten proposal to Alderson and Greene, the three menwent through it. Jones said that in order to enter into anagreement with UI, the Painters. would have to stipulate,in effect, that UI and Ozark were separate employers.Alderson said that he would not sign any contract withUI "unless he signs it," pointing at Ozark PresidentMoulin. Jones said that the only reason Moulin was therewas that his presence had been requested by Alderson,and that Moullin was there, not as representative for ne-gotiations, but "just strictly as an observer."UI's proposal included a "red-lining" provision, whichpermitted UI to complete all jobs publicly bid beforeApril 1, 1987, at the April 1, 1986 scale of wages andbenefits.When the Painters expressed at least tentativeagreement, Jones asked UI President Fry what jobs hewanted "red-lined" other than a high-rise project speci-fied in UI's proposal. Fry replied, "The Holiday Innjob." Jones said, "No, no. That's not your job." Alder-son remarked, "Yeah, it's kind of hard for us to keepthem straight too." Greene said that he would look overUI's proposal and "get back with them."By letter to Jones dated April 22, 1987, Greene reject-ed UI's proposal on the ground that UI and Ozark werealter egos, anditreallywould not serve any purpose for us toagreeto a'contract with one company and not theother . . . we have run into that situation in thepast wherea local union signs an agreement withone contractor only to find that jobs are bid andworked under the name of another allegedcontrac-tor,which is really the alter-ego of the signatorycontractor.We want to avoid that situation here.The Painters picketed the posted gate with a signnaming Ozark and UI on April 21, and naming J & SDrywall on April 22. About April 22, Sam Melvin,Melvin Painting Company's vice president, told Alder-son that Dewitt wanted Melvin Painting to start workthe following Monday, April 27. Melvin said that, not-withstanding the separate entrances, his employeeswould not go to work as long as the pickets were on thejob, and "he would not force them." Melvin asked Al-derson to remove the pickets. Alderson did so. ThePainters engaged in no further picketing at the HolidayInn jobsite. However, on various dates between JanuaryandMarch 1988, the Painters picketed Ozark and/or UIat three separate jobsites. Eight or ten charges filedagainst the Painters by UI and/or Ozark, alleging thispicketing to be unlawful, were all dismissed by the Gen-eral Counsel.The pleadings establish that the Painters is not current-ly certified by the Board as the collective-bargaining rep-resentative of any of Ozark's employees. The parties stip-ulated that at nomaterialtime did the Painters file a peti-tion for an election among Ozark's employees. The par-ties further stipulated that this casecanbe decided onthe assumption, for purposes of this decision only, thatOzark and UI are a single employer and alter egos ofeach other.G. The Disposition of the Painters' Charges AgainstJ & S Drywall Ozark, and UIAs previously noted, on March 25, 1987, the Paintersfiled a charge against J,& S Drywall. On the basis of thischarge, a complaint was issued on September 18, 1987,alleging that J & S had violated Section 8(a)(5) and (1)of the Act by failing to honor a collective-bargainingagreement with the Painters. A decision substantially sus-taining that complaint was issued by Administrative LawJudgeWilliam A. Pope III on March 1, 1989. At thetime that I signed the instant decision, the case against J& S Drywall was still pending before the Board on ex-ceptions filed by J & S Drywall and the General Coun-sel.Pursuant to, inter alia, the charge filed by the PaintersagainstOzark and UI on March 20, 1987, a complaintwas issued on April 28, 1988, which alleged, inter alia,that UI and Ozark constituted "a single integrated busi-ness enterprise and a single employer within the meaningof the Act and/or a joint employer of their employees."In addition, the complaint alleged that until the end ofMarch 1987 the Painters was the statutory bargainingrepresentative, "by virtue of Section 9(a) of the Act," ofa unit which consisted of employees of both firms; andthat UI and Ozark had violated Section 8(a)(1) and (5) ofthe Act by failing and refusing to apply to all such em-ployees the terms and conditions of the bargaining agree-ment which expired on that date. On June 30, 1988, UIand Ozark entered into two identical but separate settle-ment agreements with the General Counsel. Each ofthese agreements included an undertaking by the signato-ry corporation,WE WILL NOT, during the term of a collective-bargaining agreement, fail and refuse to bargain col-lectively and in good faith with [the Painters] as theexclusive bargaining representative of our employ-ees covered by the agreement .... WE WILLmake our employees whole for any losses they mayhave suffered as a result of our failure to adhere tothe contract with the [Painters] until it expired on31March, 1987.Further, each agreement included an undertaking to paybackpay to and make fringe benefit payments on behalfof the same three employees in exactly the sameamounts. Each agreement also provided, "By signing thisagreement, the Charged Party does not admit that it hasviolated theNationalLabor RelationsAct in anymanner."The Painters refused to enter into these agree-ments, and appealed them to the Board, which deniedthe appeal about October 1988.1212 The settlementagreementsboth provide that they do not remedythe allegations contained in Case 17-CA-13358, which was initiated by acharge filed by the Laborers. In this case, a complaint issued which ap-parently alleged that Ozark and UI are joint or single employers in Feb-ruary 1989, this complaint was withdrawn and the charge was dismissed 322DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDH. Analysis and ConclusionsSection 8(b)(7)(C) of the Act forbids a union. .. to picket or cause to be picketed . . . any em-ployer where an object thereof is forcing or requir-ing an employer to recognize or bargain with alabor organization as the representative of his em-ployees, or forcing or requiring the employees of anemployer to accept or select such labor organiza-tion as their collective-bargaining representative,unless such labor organization is currently certifiedas the representative of such employees:(C)where such picketing has been conductedwithout a petition under section 9(c) being filedwithin a reasonable period of time not to exceedthirty days from the commencement of such picket-ing . . .Section 8(b)(7)(C) is violated if a union without a cur-rent certification pickets with an object specified in thatsection, even though this is not the only object.RetailClerks Local 345 (Gem of Syracuse),145NLRB 1168,1172 (1964).Initially, I agreewith the General Counsel that anobject of the Painters' picketing was to force or requirerecognition and bargaining with respect to employees onOzark's payroll. Thus, by letter to UI Attorney Jonesdated April 22, 1987, 8 days after the picketing began,Painters Attorney Greene rejected UI's contract propos-al,which by its terms excluded employees on Ozark'spayroll, on the ground that "it really would not serveany purpose for us to agree to a contract with one com-pany and not the other." Similarly, when negotiatingwith respect to that contract proposal on the precedingday,April 21, PaintersBusinessAgent Alderson statedto the president of and the attorney for UI that Aldersonwould not sign any contract with UI unless it was alsosigned by Ozark President Moulin, who was presentduring these negotiations at Alderson's request.13 Fur-ther, the picketsignsby their terms alleged "unfair laborpractices and violations of Federal Law" by Ozark, aswell as UI; and the notices prepared by Alderson in con-nection with the lawsuit by Melvin Painters show thatAlderson regarded the Painters' pending 8(a)(5) chargeagainst Ozark and UI as encompassing their "refusal torecognize [the Painters] as the exclusive [bargaining] rep-resentative of all their employees within the [bargaining]unit as provided by the National Labor Relations Act."Additional evidence that the picketing protested nonrec-ognition with respect to employees on Ozark's payroll,as well as its alleged failure to honor the contract whichexpired at the end of March 1987, is the fact that thepicketing began more than 2 weeks after the contract ex-pired, and that the Painters refused to enter into, and ap-pealed, a settlement of its charges against UI and Ozarkeven though thesettlementapparently remedied Ozark'salleged dishonoring .of the agreement. I do not agreewith the Painters that the existence of a recognitionalobject as to Ozark is precluded by the fact that thePainterswas being 'recognized as the representative ofthe employees of UI, with respect to which Ozark occu-pied putative single-employer status. Such status wouldnot necessarily render binding on Ozark an agreementbetween the Painters and UI, particularly where (as UIproposed here) the agreement by its terms excludedOzark.Peter Kiewit Sons' Co.,231 NLRB 76 (1977), affd.595 F.2d 844 (D.C. Cir. 1979);A-1 Fire Protection,250NLRB 217 (1980);14B & B Industries,162 NLRB 832(1967);Malcolm Boring Co.,259 NLRB 597, 606-608(1981);Edenwald ConstructionCo.,294NLRB 297(1989).That the Painters' agreement to UI's contractproposalwould exclude employees on Ozark's payrollfrom contract coverage was recognized by Painters At-torney Greene and PaintersBusinessRepresentative Al-derson, as well as by UI Attorney Jones.Ozark as such has never signed a contract with thePainters.However, the Painters contends that its picket-ing did not have an object specified in Section 8(b)(7)(C),on the ground that because UI and Ozark are to be con-sidered as a single employer and/or alter egos for pur-poses of this proceeding, UI's action in contracting withthe Painters as the representative of the contract unitwas the legal equivalent of such action by Ozark that,therefore, the execution of that contract constituted rec-ognition of the Painters with respect to employees onOzark's payroll; and that, accordingly, the picketing didnot have an object of compelling initial recognition withrespect to such employees. However, the cases on whichthe Painters appears to rely15 involved picketing con-comitant to a strike which was called by the incumbent9(a) representative of the employees, all of whom hadjoined the strike before the employer withdrew recogni-tion from the picketing Union on the basis of an allegedbut unproven loss of majority. Under these circum-stances,to find the continued picketing violative of Sec-tion 8(b)(7)(C)would disregard the legislative history,which indicates that this provision was not intended toimpair or affect the right of organized workers to go onstrike for better wages and working conditions and topicket in connection with such a strike. SeeHassett Stor-ageWarehouse,287 NLRB 735 (1987). In the instantcase,as to the employees on Ozark's payroll the Painterswas not shown to be the 9(a) representative either beforeor after the effective period of the bargainingagreementformally executed by UI, that agreement constitutes theonly real basis for the Painters' claim that it was everrecognizedwith respect to such employees, and theagreementexpired before the picketing began.Cf. Labor-ersLocal 98 (Fisher Construction),296NLRB 1332(1989).is It is true that April 21, 1987, was the last day on which the Painterspicketed the Holiday Inn project with a sign naming Ozark. However,Alderson testified that he decided to remove the pickets in order toenable a Painter-organized subcontractor,Melvin Painters-to completeitswork on the project.14 Remandedon other grounds 676 F 2d 826 (D.C Cir 1982),decisionon remand 273 NLRB 964 (1984), enfd. 789 F.2d 9 (D.C Cir. 1986).15WarehouseEmployees Local 570 (Whitaker Paper),149NLRB 731(1964);Machinists Local 790 (FrankWheatley Pump),150NLRB 565(1964). TEAMSTERS LOCAL 203 (UNION INTERIORS)323The Paintersseemsto contend that the March 30 expi-ration of this agreement did not render violative of Sec-tion 8(b)(7)(C) the picketing which began on April 16,on the ground that the putative "withdrawal" of recogni-tion (which "withdrawal" occurred no later than thecontractual. expiration date) with respect to employeeson Ozark's payroll violated Section 8(a)(5) and the Gen-eral Counsel erred in failing to issue a complaintso alleg-ing, on the basis of the Painters' charge against UI andOzark.16As to any postcontract recognition duty re-garding employees on Ozark's payroll, the Painters ap-pears to rely solely on a presumption of majority alleg-edly created by the expired contract, and seems tacitly toconcede that no such presumption wouldariseif the le-gality of that contract depended on Section 8(f). SeeDeklewa,supra, 282 NLRB at 1386. However, the Paint-ers contends that the expired contract was entered intopursuant to Section 9(a) of the Act. As to this conten-tion, the burden of proof rests on the Painters.Deklewa,supra, 1385 fn, 411; J & RTile,291 NLRB 1034 (1988);Brannan Sand & Gravel Co.,289 NLRB 977, 984 (1988);Fisher Construction,supra, 296 NLRB 1332, 1334 fn. 4. 1find that the Painters has failed to discharge this burden.There is no evidence that the Painters' efforts to get thecontract signed were accompanied by any claim that thePainters was the employees' representative under Section9(a), or that anyone ever so stated on behalf of UI orOzark before the contract was signed, or even afterward.Further, there is no evidence that any efforts to ascertainwhether the Painters was the majority representativewere made by the Painters (which when signing the con-tract was unaware of Ozark's existence) or by anyone onbehalf of either Ozark or UI. Finally, the Painters hasfailed to show how many bargaining unit employeeswere in the the employ of UI and Ozark at the time thecontract was entered into, whether this was a representa-tive number, and whether a majority of them wanted tobe represented by the Painters. See J & R, supra. Ac-cordingly, I conclude that the Painters has failed toshow that the postcontract refusal to bargain with re-spect to Ozark violated Section 8(a)(5) of the Act.Because there is no evidence that the Painters' effortsto bind Ozarkto anagreement were ever accompaniedby any claim that the Painters represented a majority ofor was the 9(a) representative of any relevant unit, anyagreement between the Painters and Ozark would havebeen valid only under Section 8(f), and not under Sec-tion 9(a).J & R' Tile,supra. The parties do not appear todispute that picketing for such an agreement would con-stitute picketing with an object of forcing or requiringrecognition or bargaining with the Painters as the repre-sentativeofOzark's employees.FisherConstruction,supra,Operating Engineers Local 542 (R S. Noonan), 142NLRB 1132 (1963), enfd. 331 F.2d 99 (3d Cir. 1964),cert. denied 379 U.S. 889(1964); see alsoNLRB v. IronWorkers Local 103,434 U.S. 335, 341 (1978). Moreover,the Painters has never been certified as the representative16 Cf.Hod Carriers Local 840 (Bhnne Constructwn),135 NLRB 1153,1163, 1167 (1962);Hotel &RestaurantEmployees Local 274 (Warwick Ca-terers),269 NLRB 482 (1984).ofanyrelevant employees, and a representation petitionwas not filed at any relevant time.However, the Painters contends that its picketing didnot violate Section 8(b)(7)(C) because that section pro-scribes picketing "without a petition under Section 9(c)being filed within a reasonable period of time not toexceed 30 days from the commencement of such picket-ing"; the Painters picketed only about 6 days with re-spect to Ozark; and this period without the filing of a pe-titionwas insufficient to show that no petition was filed"within a reasonable period of time not to exceed 30days." The General Counsel argues that no period ofpicketing constitutes a "reasonable time,"within themeaningof Section 8(b)(7)(C), where, as here, the picket-ing seeks recognition under Section 8(f). As to this issue,the Painters' position is squarely supported byLaborersLocal 1184 (NVE Constructors),296 NLRB 1325 (1989),which was decided after the filing of the briefs here. TheBoard there unanimously held that "it is not unlawful fora unionto picket an employer for recognition within thereasonable timelimitationsset forth in Section 8(b)(7)(C),even where an object of that picketing is 8(f) recognition... we find lawful in the construction industry peacefulrecognitional and organizational picketing that is lawfulin other industries."AccordFisher Construction,supra,296 NLRB 1332;see alsoLos Angeles Building TradesCouncil (Donald Schriver),239 NLRB 264, 269 (1978),enfd. 635 F.2d 859 (D.C. Cir. 1980), cert. denied 451U.S. 976 (1981);Laborers Local 1290 (Walters Founda-tions),203 NLRB 397, 401 (1973).1"NVEdoes state (at1327) that "a construction industry union may not picketfor recognition in a unit having no employees (in otherwords, picketing for a literal `prehire' contract)." How-ever, I conclude that the burden of showing the absenceof unit employees rests on the General Counsel, both be-causehe normally bears the risk of nonpersuasion andbecause, in' 8(b)(7)(C) cases,he likely has better accessthan does a respondent union to evidence regarding thework force of the employer in question. Further, I findthat the General Counsel has failed to show that neitherOzark nor UI employed employees in the Painters' craftwhen the Painters began picketing at the Holiday Innjobsite in an effort to obtain a contract which coveredUI and Ozark employeesin a singleunit. Indeed, it ismore probable than not that such employees were in factso employed at that time. Thus, employees in that craftwere on UI's payroll between 'December ,1984 and the17 CfNLRB v. Hod Carriers Local 1140,285 F2d 397, 403 (8th Cir1960), cert. denied 366 U S 903 (1961); this was a secondary-boycott casewhere the Court expressly declined to determine the union's rights asagainst the primary employer, from which the union was attempting tosecure a bargaining agreement protected by Sec 8(1). I am aware shat theinstant case arises in the Eighth Circuit, and that any subsequent judicialreview will probably (although not assuredly) take place in that circuit.SeeJ.P. Stevens & Co. v NLRB,388 F 2d 892 (4th Cir 1967). However,it is my "duty to apply established Board precedent which the Board orthe Supreme Court has not reversed. Only by such recognition of thelegal authority of Board precedent, will a uniform and orderly adminis-tration of a national act, such as the National labor Relations Act, beachieved"Iowa Beef Packers,144 NLRB 615, 616 (1963), modified 331F.2d 176 (8th Cir 1964) Accord.FordMotor Ca. (Chicago StampingPlant),230 NLRB 716, 717-718 (1977), enfd. 571 F 2d 998 (7th Cir1978), affd. 441 U.S. 448 (1979) 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsummer of 1986; two Painters' craft employees (tapers)who were working on the Holiday Inn job advised Al-derson (although perhaps inaccurately) on March 19,1987, that they were employed by UI; and during the ne-gotiations on April 21,1987, the last day of the picketing,UI stated, in effect, that it anticipated using employees inthe Painters' craft on that job. Cf.Operating EngineersLocal 181 (Steel Fab),292 NLRB 354 (1989). Moreover,itwould have been difficult for either Ozark (a drywalland plastering contractor) or UI (a metal andstud fram-ing and acoustical ceiling contractor) to conductbusinesswithout the services covered by the Painters' bargainingagreement,which expired at the end of March 1987(which agreement covered tapers, spraymen, pressureroller operators, and wallcovering installers) or even theservices covered by UI's April 21, 1987 proposal to thePainters, which covered tapers.The General Counsel's Brief at 10 admits that "picket-ing in support of Section 9 recognition can usually con-tinue" for 30 days; and the General Counsel declined onthe record to contend that if (as I have found) the pick-eting was lawful at its inception, the 6-day period of thePainters'picketing exceeded a "reasonable period oftime" within the meaning of Section 8(b)(7)(C). I findthat the duration of the picketing was reasonable.WaltersFoundations,supra, 203 NLRB at 401;Fisher Construc-tion,supra, 296 NLRB 1332;NVE,supra, 296 NLRB1325.For the foregoing reasons, I find that the Painters didnot violate Section 8(b)(7)(C) of the Act by picketingwith an object of forcing or requiring Ozark to recog-nize or bargain with the Painters as the representative ofOzark's employees and forcing or requiring Ozark's em-ployees to accept or select the Painters as their collec-tive-bargaining representative.CONCLUSIONS OF LAW1.The Painters is a labor organization within themeaning of Section 2(5) of the Act.2.Ozark is an employer engaged in commerce withinthe meaning of the Act.3.The Painters has not violated Section 8(b)(7)(C) ofthe Act by picketing with an object of forcing or requir-ing Ozark to recognize and bargain with it as the repre-sentative of certain of Ozark's employees and forcing orrequiringOzark's employees to accept or select thePainters as their collective-bargaining representative.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed18ORDERThe complaint is dismissed in its entirety.18 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.